Fourth Court of Appeals
                                        San Antonio, Texas
                                   MEMORANDUM OPINION
                                           No. 04-14-00914-CR

                                             Alfredo LOPEZ,
                                                 Appellant

                                                   v.
                                                  The
                                          The STATE of Texas,
                                                Appellee

                      From the 227th Judicial District Court, Bexar County, Texas
                                    Trial Court No. 2013CR3538
                           Honorable Philip A. Kazen, Jr., Judge Presiding

PER CURIAM

Sitting:           Sandee Bryan Marion, Chief Justice
                   Karen Angelini, Justice
                   Jason Pulliam, Justice

Delivered and Filed: February 11, 2015

DISMISSED

           The trial court’s certification in this appeal states that “this criminal case is a plea-bargain

case, and the defendant has NO right of appeal.” The clerk’s record contains a written plea bargain,

and the punishment assessed did not exceed the punishment recommended by the prosecutor and

agreed to by the defendant; therefore, the trial court’s certification accurately reflects that the

underlying case is a plea-bargain case. See TEX. R. APP. P. 25.2(a)(2).

           Rule 25.2(d) of the Texas Rules of Appellate Procedure provides, “The appeal must be

dismissed if a certification that shows the defendant has a right of appeal has not been made part
                                                                                     04-14-00914-CR


of the record under these rules.” TEX. R. APP. P. 25.2(d). On January 13, 2015, we ordered that

this appeal would be dismissed pursuant to rule 25.2(d) unless an amended trial court certification

showing that the appellant has the right of appeal was made part of the appellate record by February

9, 2015. See TEX. R. APP. P. 25.2(d); 37.1; see also Dears v. State, 154 S.W.3d 610 (Tex. Crim.

App. 2005); Daniels v. State, 110 S.W.3d 174 (Tex. App.—San Antonio 2003, no pet.).

       Appellant’s counsel has filed a written response stating that counsel has reviewed the

record and “can find no right of appeal for Appellant.” As a result, counsel states he “can find no

reason to seek an amended certification from the trial court.” See TEX. R. APP. P. 25.2(d); 37.1;

see also Daniels v. State, 110 S.W.3d 174, 177 (Tex. App.—San Antonio 2003, no pet.). In light

of the record presented, we agree with appellant’s counsel that Rule 25.2(d) requires this court to

dismiss this appeal. Accordingly, this appeal is dismissed.


                                                 PER CURIAM

DO NOT PUBLISH




                                                -2-